Proposed claim amendment to independent claim 3

3. 	(Currently Amended) A satellite communication system comprising: 
a mobile terminal that divides antenna aperture for receiving control frames; and 
a first satellite relay station comprising first processing circuitry to transmit, 
to the mobile terminal, a control frame in a timeslot that is shared with a second satellite simultaneously transmits another control frame to the mobile terminal in the shared timeslot, and a data frame in a timeslot that is not shared with the another relay station;  
wherein the mobile terminal receives the Docket No. PMDA-20049-US,EPCA, Status: FINAL 23control frame from the first satellite relay station the another control frame from the second satellite relay station at the same time by dividing the antenna aperture.




/FRED A CASCA/Primary Examiner, Art Unit 2644